Case: 4:18-mc-00200-RLW Doc. #: 27 Filed: 05/06/19 Page: 1 of 2 PageID #: 116



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

R. ALEXANDER ACOSTA,                                )
SECRETARY OF LABOR,                                 )
UNITED STATES DEPARTMENT OF LABOR,                  )
                                                    )
                  Petitioner,                       )
                                                    )
       v.                                           )          No: 4: 18-mc-200
                                                    )
KINDER KIDZ LLC dba KINDER KIDZ, and                )
TEACH ME KIDZ ACADEMY LLC dba                       )
TEACH ME KIDZ ACADEMY                               )
                                                    )
                  Respondents.                      )

                                        ORDER

       Having considered the Motion for Sanctions and Memorandum in Support filed by

Petitioner R. Alexander Acosta, Secretary of Labor, United States Department of Labor;

Respondents having been served by the United States Marshal with said Motion and supporting

Memorandum, and served with the Order of this Court setting this matter for an April 30, 2019

hearing to show cause why they should not be sanctioned for their continued civil contempt in

failing to comply with this Court's June 22, 2018 Order requiring them to comply with the

October 2, 2017 and December 4, 2017 administrative subpoenas respectively issued to them by

Petitioner's Wage and Hour Division; Respondents having failed to appear at the show cause

hearing on April 30, 2019, and Respondents having previously been found in Contempt of Court

for failing to comply with this Court's June 22, 2018 Order:

       IT IS HEREBY ORDERED that Petitioner's Motion for Sanctions (ECF No. 21) is

GRANTED. Respondents Kinder Kidz LLC dba Kinder Kidz ("Kinder Kidz"), and Teach Me

Kidz Academy LLC dba Teach Me Kidz Academy ("Teach Me Kidz") are Ordered to jointly

and severally pay a $50 daily fine for their continued contempt of court for failure to comply

with this Court's June 22, 2018 Order, beginning on May 6, 2019 and continuing daily until

such time as Respondents both fully comply with the Court's June 22, 2018 Order to Comply
Case: 4:18-mc-00200-RLW Doc. #: 27 Filed: 05/06/19 Page: 2 of 2 PageID #: 117



with the October 2, 2017 and December 4, 2017 subpoenas issued by the Regional

Administrator, Wage and Hour Division, by producing the documents delineated therein along

with a written description listing the documents provided.

       IT IS FURTHER ORDERED that, based on the Declaration of Petitioner's counsel

Dana M. Hague and supporting documents submitted by Petitioner's counsel establishing

attorney's fees and expenses incurred in drafting, filing and pursuing the Motion for Sanctions

(ECF No. 26), Respondents Kinder Kidz and Teach Me Kidz are jointly and severally ordered to

pay $1,719.66 for the reasonable attorney's fees and expenses of Petitioner incurred in filing and

pursuing the Motion for Sanctions.

       IT IS FINALLY ORDERED that the Clerk is directed to mail copies of this Order to:

       Kelly Lakei Ross
       Registered Agent, Kinder Kidz LLC
       4548 Dr. Martin Luther King Drive
       St. Louis, Missouri 63113

and
       Kelly Lakei Ross
       Registered Agent, Teach Me Kidz Academy LLC
       5800 W. Florissant Avenue
       St. Louis, Missouri 63120

The Clerk is also directed to provide the United States Marshal with copies of this Order for

service on Respondents at the following addresses:

       Kinder Kidz LLC dba Kinder Kidz
       4548 Dr. Martin Luther King Drive
       St. Louis, Missouri 63113

and
       Teach Me Kidz Academy LLC dba Teach Me Kidz
       5800 W. Florissant Avenue
       St. Louis, Missouri 63120



                                                     ~
Dated this 6th day of May, 2019.


                                                     RONNIE L. WHITE
                                                     UNITED ST ATES DISTRICT JUDGE



                                                2
